Exhibit 10.3

 

CONFIRMATION OF ACCEPTANCE

 

PRIMORIS SERVICES CORPORATION

 

Reference is made to the Note Purchase and Private Shelf Agreement, dated as of
December 28, 2012 (as from time to time amended, restated or otherwise modified,
the “Shelf Agreement”), between the Company, on the one hand, and Prudential
Investment Management, Inc. (“Prudential”), each Prudential Affiliate which
becomes party thereto and the other holders from time to time of the Notes, on
the other hand.  All terms used herein that are defined in the Agreement have
the respective meanings specified in the Shelf Agreement.

 

Prudential or the Prudential Affiliate which is named below as a Purchaser of
Shelf Notes hereby confirms the representations as to such Shelf Notes set forth
in Section 6 of the Agreement, and agrees to be bound by the provisions of the
Agreement applicable to the Purchasers or holders of the Notes.

 

Pursuant to Section 2.2(f) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:

 

I.                                        Accepted Notes:  Aggregate principal
amount $25,000,000

 

(A)                               (a)   Name of Purchaser:  The Prudential
Insurance Company of America

(b)         Principal amount:  $7,100,000

(c)          Final maturity date:  July 25, 2023

(d)         Principal prepayment dates and amounts:  25th day of July in each
year commencing in 2017

(e)          Interest rate:  3.85%

(f)           Interest payment period:  quarterly in arrears on the 25th day of
January, April, July and October in each year commencing in October 2013

(g)          Payment and notice instructions: As set forth on attached Purchaser
Schedule:

 

(B)                               (a)   Name of Purchaser:  The Prudential
Insurance Company of America

(b)         Principal amount:  $3,400,000

(c)          Final maturity date:  July 25, 2023

(d)         Principal prepayment dates and amounts:  25th day of July in each
year commencing in 2017

(e)          Interest rate:  3.85%

(f)           Interest payment period:  quarterly in arrears on the 25th day of
January, April, July and October in each year commencing in October 2013

(g)          Payment and notice instructions: As set forth on attached Purchaser
Schedule:

 

1

--------------------------------------------------------------------------------


 

(C)                               (a)   Name of Purchaser:  Prudential Annuities
Life Assurance Corporation

(b)         Principal amount:  $5,400,000

(c)          Final maturity date:  July 25, 2023

(d)         Principal prepayment dates and amounts:  25th day of July in each
year commencing in 2017

(e)          Interest rate:  3.85%

(f)           Interest payment period:  quarterly in arrears on the 25th day of
January, April, July and October in each year commencing in October 2013

(g)          Payment and notice instructions: As set forth on attached Purchaser
Schedule:

 

(D)                               (a)   Name of Purchaser:  Farmers Insurance
Exchange

(b)         Principal amount:  $6,370,000

(c)          Final maturity date:  July 25, 2023

(d)         Principal prepayment dates and amounts:  25th day of July in each
year commencing in 2017

(e)          Interest rate:  3.85%

(f)           Interest payment period:  quarterly in arrears on the 25th day of
January, April, July and October in each year commencing in October 2013

(g)          Payment and notice instructions: As set forth on attached Purchaser
Schedule:

 

(E)                                (a)   Name of Purchaser:  Mid Century
Insurance Company

(b)         Principal amount:  $2,730,000

(c)          Final maturity date:  July 25, 2023

(d)         Principal prepayment dates and amounts:  25th day of July in each
year commencing in 2017

(e)          Interest rate:  3.85%

(f)           Interest payment period:  quarterly in arrears on the 25th day of
January, April, July and October in each year commencing in October 2013

(g)          Payment and notice instructions: As set forth on attached Purchaser
Schedule:

 

II.                                   Closing Day:  July 25, 2013

 

III.                              Issuance Fee:  $25,000

 

2

--------------------------------------------------------------------------------


 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John Perisich

 

 

Name:

John Perisich

 

 

Title:

Executive Vice President and General Counsel

 

 

 

 

 

Dated: June 13, 2013

 

 

 

 

 

 

PRUDENTIAL INVESTMENT

 

 

MANAGEMENT, INC.

 

 

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

 

Tim Laczkowski

 

 

 

Vice President

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE

 

 

COMPANY OF AMERICA

 

 

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

 

Tim Laczkowski

 

 

 

Vice President

 

 

 

 

 

 

 

 

PRUDENTIAL ANNUITIES LIFE

 

 

ASSURANCE CORPORATION

 

 

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

 

as investment manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

 

 

Tim Laczkowski

 

 

 

 

Vice President

 

 

 

Signature Page to Confirmation of Acceptance

 

--------------------------------------------------------------------------------


 

FARMERS INSURANCE EXCHANGE

 

 

 

By:

Prudential Private Placement Investors,

 

 

 

L.P. (as Investment Advisor)

 

 

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

 

 

Tim Laczkowski

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

MID CENTURY INSURANCE COMPANY

 

 

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

 

L.P. (as Investment Advisor)

 

 

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tim Laczkowski

 

 

 

 

Tim Laczkowski

 

 

 

 

Vice President

 

 

 

Signature Page to Confirmation of Acceptance

 

--------------------------------------------------------------------------------


 

PURCHASER SCHEDULE

Primoris Services Corporation

3.85% Senior Secured Notes, Series B, due 2023

 

 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

$

10,500,000

 

$

7,100,000

 

 

 

 

 

 

 

$

3,400,000

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Name: Prudential Managed Portfolio
Account No.: P86188 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $7,100,000)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.85% Senior Secured Notes, Series B, due 2023, Security No. INV11582, PPN
          “ and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all notices relating to payments:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: Manager, Billings and Collections

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for all other communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Prudential Insurance Company of America
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4300
Dallas, TX 75201



Attention: Managing Director, Corporate Finance

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Recipient of telephonic prepayment notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manager, Trade Management Group

 

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

 

 

 

 

 

 

Purchaser Schedule to Confirmation of Acceptance

 

1

--------------------------------------------------------------------------------


 

(5)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, TX 75201

 

Attention: Jaya McClure

Telephone: (214) 720-6207

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

 

Tax Identification No.: 22-1211670

 

 

 

 

 

 

Purchaser Schedule to Confirmation of Acceptance

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

$

5,400,000

 

$

5,400,000

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Name: Prudential Annuities Life Assurance Corporation

Account No.: P01309 (please do not include spaces)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.85% Senior Secured Notes, Series B, due 2023, Security No. INV11582, PPN
          “ and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all notices relating to payments:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Annuities Life Assurance Corporation

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for all other communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Annuities Life Assurance Corporation

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, TX 75201

 

Attention: Managing Director, Corporate Finance

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Recipient of telephonic prepayment notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manager, Trade Management Group

 

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

 

 

 

 

 

 

Purchaser Schedule to Confirmation of Acceptance

 

3

--------------------------------------------------------------------------------


 

(5)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, TX 75201

 

Attention: Jaya McClure

Telephone: (214) 720-6207

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

 

Tax Identification No.: 06-1241288

 

 

 

 

 

 

Purchaser Schedule to Confirmation of Acceptance

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

FARMERS INSURANCE EXCHANGE

 

$

6,370,000

 

$

6,370,000

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

ABA: 021000021

Beneficiary Account No: 9009000200

Beneficiary Account Name: JPMorgan Income

Ultimate Beneficiary: P13939 Farmers Insurance Exchange

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.85% Senior Secured Notes, Series B, due 2023, PPN       “ and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all notices relating to payments:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: Treasury

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for all other communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, TX 75201

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: Managing Director, Corporate Finance

 

 

 

 

 

 

Purchaser Schedule to Confirmation of Acceptance

 

5

--------------------------------------------------------------------------------


 

(4)

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mailing Address (for overnight mail)

JPMorgan Chase Bank, N.A.

Physical Receive Department

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention: Brian Cavanaugh, Tel. 718-242-0264

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Street Deliveries (via messenger or walk up)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Use Willoughby Street Entrance)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Send copy by nationwide overnight delivery service to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

Tax Identification No.: 95-2575893

 

 

 

 

 

 

Purchaser Schedule to Confirmation of Acceptance

 

6

--------------------------------------------------------------------------------


 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

MID CENTURY INSURANCE COMPANY

 

$

2,730,000

 

$

2,730,000

 

 

 

 

 

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

ABA: 021000021

Beneficiary Account No:  9009000200

Beneficiary Account Name:  JPMorgan Income

Ultimate Beneficiary:  G23628 Mid Century Insurance Company

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.85% Senior Secured Notes, Series B, due 2023, PPN       “ and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

(2)

Address for all notices relating to payments:

 

 

 

 

 

 

 

 

 

 

 

 

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

 

Attention:  Treasury

 

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

 

 

 

 

 

 

 

 

 

 

 

 

(3)

Address for all other communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4300

Dallas, TX 75201

 

Attention:  Managing Director, Corporate Finance

 

 

 

 

 

 

Purchaser Schedule to Confirmation of Acceptance

 

7

--------------------------------------------------------------------------------


 

(4)

Address for Delivery of Notes:

 

 

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

 

Mailing Address (for overnight mail)

JPMorgan Chase Bank, N.A.

Physical Receive Department

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention:  Brian Cavanaugh, Tel. 718-242-0264

 

 

 

 

 

 

 

Street Deliveries (via messenger or walk up)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention:  Physical Receive Department

 

(Use Willoughby Street Entrance)

 

 

 

 

 

 

(b)

Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention:  Trade Management, Manager

Telephone:  (973) 367-3141

 

 

 

 

 

(5)

Tax Identification No.:  95-6016640

 

 

Purchaser Schedule to Confirmation of Acceptance

 

8

--------------------------------------------------------------------------------


 

PRIMORIS SERVICES CORPORATION

 

3.85% SENIOR SECURED NOTE, SERIES B, DUE JULY 25, 2023

 

No. R-B-5

PPN 74164F A@2

ORIGINAL PRINCIPAL AMOUNT: $2,730,000

ORIGINAL ISSUE DATE: July 25, 2013

INTEREST RATE: 3.85%

INTEREST PAYMENT DATES: Quarterly, in arrears, on the 25th day of each of
January, April, July and October beginning October 25, 2013

 

FINAL MATURITY DATE: July 25, 2023

 

PRINCIPAL PREPAYMENT DATES AND AMOUNTS: Annually in the principal amount of
$390,000.00, beginning July 25, 2017, and on the 25th day of July of each year
thereafter through and including July 25, 2022

 

For Value Received, the undersigned, PRIMORIS SERVICES CORPORATION, (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to MID CENTURY INSURANCE COMPANY, or registered
assigns, the principal sum of TWO MILLION SEVEN HUNDRED THIRTY THOUSAND AND
00/100 DOLLARS ($2,730,000), payable on the Principal Prepayment Dates and in
the amounts specified above, and on the Final Maturity Date specified above in
an amount equal to the unpaid balance of the principal hereof, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Interest Rate per annum specified above, payable on
each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2% over the Interest Rate
specified above or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A., in New York, New York as its “base” or “prime” rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York, or at such
other place in the State of New York as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Note Purchase and Private Shelf Agreement, dated as of
December 28, 2012 (as from time to time amended, the “Note Purchase Agreement”),
among the Company, Prudential and the respective Purchasers named therein and is
entitled to the benefits thereof. Each holder

 

1

--------------------------------------------------------------------------------


 

of this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

This Note is guaranteed by the Guarantors pursuant to the Guaranty Agreement,
and this Note is secured by the Security Documents.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

2

--------------------------------------------------------------------------------


 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Pete Moerbeek

 

Name:

Pete Moerbeek

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

PRIMORIS SERVICES CORPORATION

 

3.85% SENIOR SECURED NOTE, SERIES B, DUE JULY 25, 2023

 

No. R-B-4

PPN 74164F A@2

ORIGINAL PRINCIPAL AMOUNT: $6,370,000

ORIGINAL ISSUE DATE: July 25, 2013

INTEREST RATE: 3.85%

INTEREST PAYMENT DATES: Quarterly, in arrears, on the 25th day of each of
January, April, July and October beginning October 25, 2013

 

FINAL MATURITY DATE: July 25, 2023

 

PRINCIPAL PREPAYMENT DATES AND AMOUNTS: Annually in the principal amount of
$910,000.00, beginning July 25, 2017, and on the 25th day of July of each year
thereafter through and including July 25, 2022

 

For Value Received, the undersigned, PRIMORIS SERVICES CORPORATION, (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to FARMERS INSURANCE EXCHANGE, or registered
assigns, the principal sum of SIX MILLION THREE HUNDRED SEVENTY THOUSAND AND
00/100 DOLLARS ($6,370,000), payable on the Principal Prepayment Dates and in
the amounts specified above, and on the Final Maturity Date specified above in
an amount equal to the unpaid balance of the principal hereof, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Interest Rate per annum specified above, payable on
each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2% over the Interest Rate
specified above or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A., in New York, New York as its “base” or “prime” rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York, or at such
other place in the State of New York as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Note Purchase and Private Shelf Agreement, dated as of
December 28, 2012 (as from time to time amended, the “Note Purchase Agreement”),
among the Company, Prudential and the respective Purchasers named therein and is
entitled to the benefits thereof. Each holder

 

1

--------------------------------------------------------------------------------


 

of this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

This Note is guaranteed by the Guarantors pursuant to the Guaranty Agreement,
and this Note is secured by the Security Documents.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

2

--------------------------------------------------------------------------------


 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Pete Moerbeek

 

Name:

Pete Moerbeek

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

PRIMORIS SERVICES CORPORATION

 

3.85% SENIOR SECURED NOTE, SERIES B, DUE JULY 25, 2023

 

No. R-B-3

PPN 74164F A@2

ORIGINAL PRINCIPAL AMOUNT: $5,400,000

ORIGINAL ISSUE DATE: July 25, 2013

INTEREST RATE: 3.85%

INTEREST PAYMENT DATES: Quarterly, in arrears, on the 25th day of each of
January, April, July and October beginning October 25, 2013

 

FINAL MATURITY DATE: July 25, 2023

 

PRINCIPAL PREPAYMENT DATES AND AMOUNTS: Annually in the principal amount of
$771,428.57, beginning July 25, 2017, and on the 25th day of July of each year
thereafter through and including July 25, 2022

 

For Value Received, the undersigned, PRIMORIS SERVICES CORPORATION, (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to PRUDENTIAL ANNUITIES LIFE ASSURANCE
CORPORATION, or registered assigns, the principal sum of FIVE MILLION FOUR
HUNDRED THOUSAND AND 00/100 DOLLARS ($5,400,000), payable on the Principal
Prepayment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the Interest Rate per annum
specified above, payable on each Interest Payment Date specified above and on
the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum (the “Default Rate”) from time to time equal to the greater of (i) 2%
over the Interest Rate specified above or (ii) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A., in New York, New York as its
“base” or “prime” rate, payable on each Interest Payment Date as aforesaid (or,
at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York, or at such
other place in the State of New York as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Note Purchase and Private Shelf Agreement, dated as of
December 28, 2012 (as from time to time amended, the “Note Purchase Agreement”),
among the Company, Prudential

 

1

--------------------------------------------------------------------------------


 

and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section
6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

This Note is guaranteed by the Guarantors pursuant to the Guaranty Agreement,
and this Note is secured by the Security Documents.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

2

--------------------------------------------------------------------------------


 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Pete Moerbeek

 

Name:

Pete Moerbeek

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

PRIMORIS SERVICES CORPORATION

 

3.85% SENIOR SECURED NOTE, SERIES B, DUE JULY 25, 2023

 

No. R-B-2

PPN 74164F A@2

ORIGINAL PRINCIPAL AMOUNT: $3,400,000

ORIGINAL ISSUE DATE: July 25, 2013

INTEREST RATE: 3.85%

INTEREST PAYMENT DATES: Quarterly, in arrears, on the 25th day of each of
January, April, July and October beginning October 25, 2013

 

FINAL MATURITY DATE: July 25, 2023

 

PRINCIPAL PREPAYMENT DATES AND AMOUNTS: Annually in the principal amount of
$485,714.29, beginning July 25, 2017, and on the 25th day of July of each year
thereafter through and including July 25, 2022

 

For Value Received, the undersigned, PRIMORIS SERVICES CORPORATION, (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
or registered assigns, the principal sum of THREE MILLION FOUR HUNDRED THOUSAND
AND 00/100 DOLLARS ($3,400,000), payable on the Principal Prepayment Dates and
in the amounts specified above, and on the Final Maturity Date specified above
in an amount equal to the unpaid balance of the principal hereof, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Interest Rate per annum specified above, payable on
each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2% over the Interest Rate
specified above or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A., in New York, New York as its “base” or “prime” rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York, or at such
other place in the State of New York as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Note Purchase and Private Shelf Agreement, dated as of
December 28, 2012 (as from time to time amended, the “Note Purchase Agreement”),
among the Company, Prudential

 

1

--------------------------------------------------------------------------------


 

and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section
6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

This Note is guaranteed by the Guarantors pursuant to the Guaranty Agreement,
and this Note is secured by the Security Documents.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

2

--------------------------------------------------------------------------------


 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Pete Moerbeek

 

Name:

Pete Moerbeek

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

PRIMORIS SERVICES CORPORATION

 

3.85% SENIOR SECURED NOTE, SERIES B, DUE JULY 25, 2023

 

No. R-B-1

PPN 74164F A@2

ORIGINAL PRINCIPAL AMOUNT: $7,100,000

ORIGINAL ISSUE DATE: July 25, 2013

INTEREST RATE: 3.85%

INTEREST PAYMENT DATES: Quarterly, in arrears, on the 25th day of each of
January, April, July and October beginning October 25, 2013

 

FINAL MATURITY DATE: July 25, 2023

 

PRINCIPAL PREPAYMENT DATES AND AMOUNTS: Annually in the principal amount of
$1,014,285.71, beginning July 25, 2017, and on the 25th day of July of each year
thereafter through and including July 25, 2022

 

For Value Received, the undersigned, PRIMORIS SERVICES CORPORATION, (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
or registered assigns, the principal sum of SEVEN MILLION ONE HUNDRED THOUSAND
AND 00/100 DOLLARS ($7,100,000), payable on the Principal Prepayment Dates and
in the amounts specified above, and on the Final Maturity Date specified above
in an amount equal to the unpaid balance of the principal hereof, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Interest Rate per annum specified above, payable on
each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2% over the Interest Rate
specified above or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A., in New York, New York as its “base” or “prime” rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York, or at such
other place in the State of New York as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Note Purchase and Private Shelf Agreement, dated as of
December 28, 2012 (as from time to time amended, the “Note Purchase Agreement”),
among the Company, Prudential and the respective Purchasers named therein and is
entitled to the benefits thereof. Each holder

 

1

--------------------------------------------------------------------------------


 

of this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

This Note is guaranteed by the Guarantors pursuant to the Guaranty Agreement,
and this Note is secured by the Security Documents.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

2

--------------------------------------------------------------------------------


 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Pete Moerbeek

 

Name:

Pete Moerbeek

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------

 